United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 29, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-11189
                           Summary Calendar



     DAVID WAYNE MCCALL,

                                          Plaintiff-Appellant,

          versus

     SCOTT PETERS, Detective, Coppell
     Police Department; RANDALL JOHNSON,
     Detective, Irving Police Department;
     MICHAEL KIERE, Sergeant, Irving
     Police Department; MICHAEL D. SCOTT,
     Sergeant, Coppell Police Department;
     ROY OSBORN, Chief, Coppell Police
     Department; CITY OF COPPELL, TEXAS;
     CITY OF IRVING, TEXAS; ROBERT FRANCIS,
     District Judge; BILL WIRSKYE,
     Assistant District Attorney; ANDY
     SHEPPARD, Texas Department of Public
     Safety,

                                          Defendants-Appellees.




           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:00-CV-2247



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*


     *
      Pursuan t to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
     David Wayne McCall, Texas prisoner # 876980, appeals the

district court’s summary judgment dismissal of defendants Randall

Johnson and the City of Irving in his 42 U.S.C. § 1983 complaint.

He also challenges evidentiary rulings made by the district court.

The claims against Johnson and the City of Irving were dismissed in

a final judgment pursuant to FED. R. CIV. P. 54(b).

     We review de novo the district court’s summary judgment

dismissal, based on a finding of qualified immunity, of McCall’s

claims of false arrest and false imprisonment against Johnson. See

Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003).                   Even when

viewed   in    the   light   most   favorable   to   McCall,    the    relevant

competent summary judgment evidence supports the district court’s

conclusion that Johnson had probable cause to seek an arrest

warrant for McCall. Because a reasonably competent law enforcement

officer with Johnson’s knowledge of the facts of this case could

have found probable cause to seek the arrest warrant, Johnson is

entitled to qualified immunity for having done so.               See Hart v.

O’Brien, 127 F.3d 424, 444 (5th Cir. 1997); United States v.

Levine, 80 F.3d 129, 132 (5th Cir. 1996).

     McCall also challenges the district court’s summary judgment

dismissal of his conspiracy claim against Johnson.             McCall makes a

bald assertion that he stated a valid conspiracy claim against

Johnson.      McCall’s assertion is based on his contention that there


the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2
was no probable cause for Johnson to seek an arrest warrant or to

arrest him.   McCall has failed to support his bald assertion with

any coherent legal or factual argument, and we will not construct

any arguments or theories for him.      See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     McCall’s only argument with regard to the district court’s

summary judgment dismissal of his claim that the City of Irving

failed to properly hire, train, and supervise its officers is that

his illegal arrest coupled with a 1996 search of his truck show

that the City of Irving has a custom of making illegal searches and

arrests.    To the extent that McCall’s claim here is that the

constitutionally   deficient   custom    was    one   of   making   illegal

searches and arrests, it is a new claim, and we will not consider

it here.   See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999).   To the extent it is the same claim as that raised

in the district court, it also fails.          We have already concluded

that the arrest here was legally supported by probable cause, and

the evidence of the 1996 truck search was not contained in any of

the competent summary judgment evidence presented to the district

court relating to the summary judgment motion filed by Johnson and

the City of Irving.

     The district court did not abuse its discretion and was

reasonable in granting a protective order from discovery in favor

of Johnson and several other individual defendants who had asserted


                                  3
the defense of qualified immunity. See Moore v. Willis Indep. Sch.

Dist., 223 F.3d 871, 876 (5th Cir. 2000); Heitschmidt v. City of

Houston, 161 F.3d 834, 840 (5th Cir. 1998).                 With regard to

McCall’s argument that he is only a lay person and did not

understand that the protective order did not encompass the City of

Irving, we conclude that the order was clearly written and would

not be confusing or misleading even to a person untrained in the

law.

       So far as relevant to this appeal, the district court did not

abuse its discretion when it denied McCall leave to amend his

complaint to add new parties and new claims.              See FED. R. CIV. P.

15(a); Parish v. Frazier, 195 F.3d 761, 764 (5th Cir. 1999);

Martin’s Herend Imports, Inc. v. Diamond & Gem Trading United

States of America Co., 195 F.3d 765, 771 (5th Cir. 1999).             McCall

alleges that the magistrate judge was biased against him.                  His

allegations, however, do not rise to a showing of disqualifying

judicial bias.    See United States v. Devine, 934 F.2d 1325, 1348

(5th Cir. 1991).     McCall’s assertion that the magistrate judge

erred in considering Johnson’s summary judgment affidavit while

refusing   to   consider   McCall’s       fails.   Read    in   context,   the

magistrate judge’s statement that it did not “rel[y] upon this

evidence in reaching [its] conclusions” referred only to certain

portions of McCall’s evidence to which the defendants had objected

and which were either irrelevant or not competent summary judgment


                                      4
evidence.

            AFFIRMED.




                5